Citation Nr: 0214731	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-33 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, including service in the Republic of Vietnam 
from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to service connection for PTSD on a de novo 
basis.  The veteran perfected a timely appeal of this 
determination to the Board.

In a January 1994 rating decision, the RO denied the 
veteran's October 1992 claim of service connection for PTSD.  
The veteran appealed but failed to file a timely Substantive 
Appeal, and thus, as Disabled American Veterans acknowledged 
in its August 2002 written argument, the RO's January 1994 
rating decision became final.  In a January 1996 letter, 
however, the RO indicated that it was accepting the untimely 
December 1995 Substantive Appeal as an application to reopen 
a claim of service connection for PTSD.  As noted above, 
however, in the April 1997 rating action on appeal, the RO 
denied service connection for PTSD on a de novo basis.  The 
Board, however, must initially determine whether the veteran 
presented new and material evidence sufficient to reopen his 
claim of service connection for PTSD, because doing so goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  In light of the following 
decision in which the Board finds that new and material 
evidence has been presented and that the duty to assist has 
been satisfied, the Board has identified this issue as 
indicated on the title page.

As a final preliminary matter, the Board observes that in a 
November 1996 statement, the veteran appears to be seeking 
service connection for psychiatric disabilities other than 
PTSD.  In addition, in the February 1997 VA examination 
report, the examiner diagnosed the veteran as having other 
psychiatric disabilities that might be related to his period 
of service.  However, to date the RO has not considered 
whether service connection is warranted for psychiatric 
disabilities other than PTSD, and thus these claims are not 
before the Board and are referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  All notification and development action needed for a fair 
disposition of the issue on appeal has been accomplished.

2.  In a January 1994 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; in a letter 
dated in February 1994, the RO notified the veteran of its 
decision denying service connection for PTSD and of his 
appellate rights.

3.  The veteran filed a timely Notice of Disagreement (NOD) 
with the January 1994 rating decision, and in December 1994, 
the RO issued him a pertinent Statement of the Case (SOC); 
however, the veteran did not file his Substantive Appeal 
until December 1995, which was untimely and thus he did not 
perfect his appeal of the January 1994 rating decision.

4.  Evidence added to the record since the January 1994 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the case.

5.  In numerous statements, the veteran reports having 
experienced several combat and non-combat related stressors 
while serving in Vietnam, including being subjected to enemy 
fire and witnessing a fellow serviceman sustain a shell 
wound, and the quarterly reports for the veteran's unit are 
consistent with the occurrence of these claimed stressors.

6.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressors.



CONCLUSIONS OF LAW

1.  The RO's January 1994 rating decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1994).

2.  Evidence received since the January 1994 RO rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for service connection PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(d), 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for PTSD and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his psychiatric disability 
in August 1993 and February 1997 and to obtain an opinion as 
to the etiology of his PTSD.  Further, the RO wrote to the 
United States Army & Joint Services Environmental Support 
Group (ESG) (now known as U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to 
corroborate the veteran's claimed stressors, and in its May 
1997 reply, the USASCRUR included a comprehensive memorandum 
from in response to the RO's request for information relating 
to the veteran's claimed in-service stressors, together with 
supporting materials.  In addition, VA has obtained records 
of the veteran's private and VA treatment for psychiatric 
disability.  Moreover, VA has associated with the claims 
folder the decision of the Social Security Administration 
(SSA) that awarded the veteran disability benefits from that 
agency, together with the records upon which that 
determination was based.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  As such, there is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and, in light of the following 
decision in which the Board grants service connection for 
PTSD, there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, the extensive record on appeal and the 
following decision demonstrate the futility of any further 
evidentiary development.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Application to reopen claim of service connection for 
PTSD

In a January 1994 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
corroborating the occurrence of the veteran's alleged 
stressors.  The veteran was notified of the determination 
later that same month, filed an NOD in March 1994, was issued 
an SOC in December 1994, but did not submit his Substantive 
Appeal until December 1995, which was untimely.  Thus, 
because the veteran failed to perfect a timely appeal of the 
January 1994 determination, the decision became final.

The evidence of record at the time of the January 1994 
determination included the service medical and personnel 
records; the report of an August 1993 VA psychiatric 
examination; and statements of the veteran.

Because the veteran did not submit a timely Substantive 
Appeal and thus failed to perfect his appeal of the RO's 
January 1994 rating decision, that determination became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1994).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his PTSD claim in December 1995, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  The amended definition of new 
and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because, as noted 
above, the veteran's December 1995 Substantive Appeal was 
interpreted by the RO as a request to reopen this claim.

Evidence associated with the claims folder since the January 
1994 rating decision includes VA outpatient treatment 
records, dated in the 1990s; April 1996 and November 1996 VA 
medical report, reflecting the impressions of the veteran's 
treating VA examiners; the report of the February 1997 VA 
psychiatric examination; USASCRUR's May 1997 reply, which 
consisted of a comprehensive memorandum, together with 
supporting materials; the decision of the SSA that awarded 
him disability benefits from that agency, together with the 
records upon which those determination was based; and 
numerous statements and written argument submitted by or on 
behalf of the veteran.

Of particular significance are the VA medical records showing 
that the veteran has been repeatedly diagnosed as having PTSD 
due to his experiences while serving in Vietnam, as reflected 
in the outpatient entries, the April and November 1996 
reports, and in the February 1997 VA psychiatric examination 
report.  The Board notes that the USASCRUR records, which 
contain credible supporting evidence that at least two of the 
veteran's reported in-service stressors actually occurred, 
are also of great importance, especially given the basis of 
the January 1994 rating decision.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for PTSD.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for this condition is reopened.

III.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In numerous statements in support of his claim seeking 
service connection for psychiatric disability, the veteran 
reported numerous in-service stressors, including being 
subjected to enemy fire and witnessing a combat-incurred 
shell wound to the arm of a fellow serviceman.  Indeed, the 
Board observes that, at virtually every opportunity during 
this lengthy appeal, the veteran reported these two in-
service stressors.

To assist the veteran in the development of his earlier 
claim, in August 1993 he was afforded a formal VA psychiatric 
examination.  During the evaluation, the veteran reported as 
in-service stressors being subjected to enemy mortar attacks 
as well as witnessing a fellow serviceman sustain a shell 
injury to his arm.  Following his interview of the veteran 
and based on the results of psychological testing that he 
administered, the physician diagnosed the veteran as having 
PTSD and dysthymia.

In an April 1996 report, two of the veteran's treating VA 
examiners, a psychiatrist and a psychologist, noted that the 
veteran had a history of depression and had been receiving 
treatment at the Brooklyn, New York, VA Medical Center since 
1992.  The examiners stated the veteran suffered from anxiety 
attacks that were related to his in-service experiences of 
being subjected to enemy shelling and rocket attacks, as well 
as to witnessing the shell wound of a fellow serviceman; the 
report shows that examiner diagnosed him as having PTSD.

A second April 1996 report, dated later that month, also 
reflects that a VA examiner diagnosed the veteran as having 
PTSD due to his in-service Vietnam experiences, and 
specifically, his being subjected to enemy mortar attacks.

In addition, in February 1997, the veteran was afforded 
another formal VA psychiatric examination.  During that 
examination, the veteran reiterated that one of his in-
service stressors was experiencing enemy fire while serving 
in Vietnam; he also again reported witnessing a fellow 
serviceman sustain a shell injury to his arm.  Following the 
examiner's examination of the veteran, he diagnosed him as 
having PTSD due to his Vietnam experiences.  

Further, VA outpatient treatment records, dated in the 1990s, 
show that the veteran was repeatedly diagnosed as having PTSD 
due to his Vietnam experiences.  These entries reflect that 
examiners specifically related this condition to his being 
subjected to enemy shelling and to witnessing a shell injury 
to a fellow serviceman.  These records also indicate that he 
was diagnosed as having depression and mixed anxiety disorder 
syndrome.

The SSA records show that that agency granted the veteran 
disability benefits due to his affective disorder.  SSA based 
its decision, in part, on a June 1996 examination that was 
apparently conducted for purposes of adjudicating the 
veteran's claim seeking disability benefits from that agency.  
The physician who examined the veteran noted his Vietnam 
service and diagnosed him as having major depression with 
persistent and significant depressive symptoms; panic 
disorder; and PTSD.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the first two elements required for a 
grant of service connection for PTSD.  As such, the Board 
will focus on the third prong, i.e., whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.

With respect to this element, the Board observes the 
veteran's service personnel records show that he served in 
Vietnam from August 1966 to August 1967, and that during this 
entire period, he was a member of the 567th Transportation 
Company.  In addition, the USASCRUR noted in its May 1997 
memorandum, and as the accompanying unit history reports for 
the 567th Transportation Company reflect, in October, 
November and December 1966, the veteran's unit was attacked 
and/or penetrated by enemy forces.  These records also show 
that, in March 1967, his unit was subjected to heavy attacks 
and that two servicemen were killed in action, and that ten 
were wounded.  In addition, in April 1967, his unit received 
a mortar attack that resulted in the wounding of two 
servicemen.  These records are thus consistent with the 
veteran's alleged stressors, i.e., being subjected to enemy 
fire and witnessing a fellow serviceman sustain a shell 
injury.

The Board recognizes that the evidence obtained from the 
USASCRUR does not provide specific corroboration that the 
veteran was subjected to the mortar and small arms attacks, 
nor does it demonstrate that the veteran himself witnessed a 
fellow serviceman sustaining a shell wound to his arm, or 
that he actually engaged in combat with the enemy.  However, 
in Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently strongly reaffirmed its holding in Suozzi.  
In that case, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Da Nang, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to in-service 
stressors that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that at least two of the veteran's 
reported in-service stressors actually occurred.  In light of 
the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

